The Chancellor.
On the death of Joseph Cote and Magdalene Cote, the debt at "law survived to the complainant, who alone could sue for it, or discharge the mortgage on receiving payment. A debt due to two or more persons jointly, on the death of one or more of them, passes to the survivor or survivors, and not to the personal representatives of the deceased. The administrator or executor of the deceased party, it is true, in nearly all cases, has in equity an interest in the money when collected, but that is no concern of the debtor, or mortgagor, who is bound to pay the survivor, in whom the legal interest is vested. The interest in the mortgage survives. R. S. 258, § 8, 9.
Demurrer overruled.